Judgment unanimously affirmed. Memorandum: Defendant contends that County Court abused its discretion in denying his motion to withdraw his plea of guilty without conducting an evidentiary hearing. We disagree. Defendant moved to withdraw his guilty plea on the grounds that he entered the plea under duress and that his pending motion to reopen a suppression motion in an unrelated proceeding in another county might, if decided in his favor, impact on the People’s evidence in this case. The court was familiar with the facts underlying defendant’s claim of duress, and a defendant " 'is not entitled to withdraw his guilty plea merely because he discovers that he misapprehended the quality of the [People’s] case’ ” (People v Cantu, 202 AD2d 1033, quoting People v Lesesne, 173 AD2d 407). Under the circumstances, defendant was afforded a reasonable opportunity to *977state his grounds for withdrawal of the plea (see, People v Chandler, 214 AD2d 1027, lv denied 86 NY2d 792; People v Ayers [appeal No. 1], 192 AD2d 1134, lv denied 81 NY2d 1069). (Appeal from Judgment of Livingston County Court, Cicoria, J. — Robbery, 1st Degree.) Present — Denman, P. J., Green, Wesley, Balio and Boehm, JJ.